124 Ga. App. 464 (1971)
184 S.E.2d 230
PATTERSON
v.
McFARLAND.
46490.
Court of Appeals of Georgia.
Argued September 8, 1971.
Decided September 21, 1971.
J. M. Grubbs. Jr., Adele Platt, for appellant.
Herbert Buffington, for appellee.
PANNELL, Judge.
The judgment upon which this appeal is based is as follows: "By consent of counsel for both parties, the orders and judgments of the court of ordinary entered on the 9th day of November, 1970, are hereby sustained, and the appeal of the appellant (plaintiff) is hereby overruled and dismissed. Judgment is entered against the appellant (plaintiff) and her surety in the sum of $81.50 as court costs. This 24th day of May, 1971. /s/ Sam P. Burtz, Judge Superior Court, B. R. C." All of the enumerations of error pertain to this judgment.
An appeal does not lie from a judgment rendered by the consent of the appellant. Portsmouth Cotton Oil Refining Corp. v. Cumming Oil &c. Co., 145 Ga. 159 (88 S.E. 940); King v. Fitzgerald &c. R. Co., 145 Ga. 164 (88 S.E. 929); Gresham v. Lyon, 9 Ga. App. 667 (72 S.E. 66). Consensus tollit errorem. Commercial City Bank v. Sullivan, 18 Ga. App. 608 (5) (90 S.E. 173).
Appeal dismissed. Bell, C. J., and Deen. J., concur.